Case 2:19-cr-00150-SPC-NPM Document 78 Filed 04/28/21 Page 1 of 2 PageID 341




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

UNITED STATES OF AMERICA                :

v.                                      :      Case No. 2:19-CR-150-SPC-NPM

CRAIG AUSTIN LANG                       :

                          NOTICE OF APPEARANCE

      Undersigned counsel, on behalf of the Defendant, Craig Austin Lang, files his

notice of appearance as lead counsel of record pursuant to this court’s order of

appointment. The Clerk of the Court and all parties of record are hereby notified that

I appear for the Defendant indicated in the entitled action. Undersigned counsel

requests that all notices, documents, pleadings, forms, motions and all other matters

pertaining to this case be sent to the email addressed set forth below.

                                                      Respectfully Submitted,

                                                      s/ Bjorn E. Brunvand
                                                      BJORN E. BRUNVAND, ESQ.
                                                      BRUNVAND WISE, PA.
                                                      Counsel for the Defendant
                                                      615 Turner Street
                                                      Clearwater, Florida 33756
                                                      Telephone No.: (727)446-7505
                                                      Facsimile No.: (727)446-8147
                                                      Email: bjorn@acquitter.com
                                                      Florida Bar No. 831077



                           United States v. Craig Austin Lang
                                 Notice of Appearance
                                      Page 1 of 2
Case 2:19-cr-00150-SPC-NPM Document 78 Filed 04/28/21 Page 2 of 2 PageID 342




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 28, 2021, I electronically filed the

following with the Clerk of Court by using the CM/ECF system which will send a

notice of electronic filing to counsel for all parties.



                                                          s/ Bjorn E. Brunvand
                                                          BJORN E. BRUNVAND, ESQ.
                                                          BRUNVAND WISE, PA
                                                          Counsel for the Defendant




                             United States v. Craig Austin Lang
                                   Notice of Appearance
                                        Page 2 of 2
